10/30/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0070



                                 No. DA 19-0070

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

ARTHUR RAY PEOPLES,

             Defendant and Appellant.

                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including December 1, 2020, within which to prepare, serve, and file its

response brief.




CMF                                                                  Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                         October 30 2020